UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CPI CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CPI CORRECTS MISLEADING STATEMENTS BY RAMIUS GROUP CPI’s slate of directors offers CPI stockholders continuing, strong oversight and strategic leadership that have built CPI into the industry leader in our category and enhanced the value of your investment. In contrast, Ramius brings no ideas, plans, strategies or legitimate business criticisms and acknowledges that the Company is performing well under the current board and management.Ramius has resorted to making distorted claims and accusations about CPI nominees that grossly mischaracterize the facts. ITEM: Ramius criticizes the board for the decline in stock price from the high of May 2007 to the low of December 2008. FACTS:The board and management drove a nearly 65% increase from the lows of 2004 to today’s price amid very difficult industry and now broader market conditions. The stock price increased more than 400% from year end 2008 to today during a time when Ramius was advocating a sale of the Company. ITEM:Ramius now claims involvement in the Company’s successful strategies of the last five years. FACTS:Ramius in fact played no meaningful role in either phase of the Company’s transformation.Ramius’s sole representative during this period, Mark
